Citation Nr: 1715209	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  16-55 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Utah Department of Veterans' and Military Affairs


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active air service from July 1954 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's hearing impairment is no worse than Level IV in the right ear and Level VIII in the left ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2016) 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The claim for a higher initial rating is a downstream issue, which was initiated by a notice of disagreement (NOD).  The Court of Appeals for Veterans Claims (Court) has held that once an NOD from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104  and 7105 control as to the further communications with the appellant.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see 38 U.S.C.A. §§ 5104, 7105 (West 2014).  Therefore, there is no duty to provide additional VCAA notice for this claim.

The Board finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service treatment records (STRs) are of record.  The Veteran has been provided appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes eleven auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85 (2016).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2016).

Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b), Table VI (2016).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties or inconsistent speech discrimination scores, or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c), Table VIa (2016).

Puretone threshold average as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  That average is used in all cases, including those in § 4.86, to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2016).

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage rating is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e) (2016).

When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2016).

When the pure tone thresholds are 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2016).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence on an issue material to a determination VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. §5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).



Analysis

The Veteran was afforded a VA audiology evaluation in May 2016.  At that time, the Veteran reported that he was retired and unable to hear what was being said when asked to specifically state how his hearing impairment impacted his daily life, to include his ability to work.  Audiometric testing results at that time were as follows:

Hertz
500
1000
2000
3000
4000
AVG.
Right
55
50
70
65
65
62.5
Left
70
70
85
75
75
76.25

Speech recognition ability was measured at 82 percent in the right ear and 60 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  Applying those values to the rating criteria results in a numeric designation of Level IV in the right ear and Level VII in the left ear.  38 C.F.R. § 4.85, Table VI (2016).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 20 percent rating.  As three of the specified frequencies are 55 decibels or more in the left ear, the Roman Numeral designation for hearing impairment in the left ear will be obtained from either Table VI or Table VIa, whichever results in the higher numeral.  In this case, application of the left ear values to Table VIa results in a numeric designation of VI.  Therefore, the Veteran is better served through application of the left ear values to Table VI.    

In his August 2016 NOD, the Veteran reported that as a result of his hearing impairment he always had to ask people to speak slower, louder, and more distinctly.  He reported that he was very limited in his ability to engage in telephone conversations, especially those conducted on cellular telephones.  He reported that he was unable to meet with groups of people, that it was nearly impossible to hear the television or movies, and that he was unable to hear conversations in automobiles due to outside noise and engine noise.  The Veteran reported that he had to wear his hearing aids constantly as he was unable to hear without them.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The May 2016 VA examiner clearly asked the Veteran to identify, in his own words, the impact his hearing impairment had on his daily life, to include his ability to work.  The Veteran responded only that he was retired and that he was unable to hear conversations.  However, as noted above, in his August 2016 NOD, the Veteran identified additional effects that his hearing impairment had on his daily life.  Therefore, the Board finds that when read with the Veteran's August 2016 NOD, the May 2016 VA examination report is in compliance with the requirements outlined in Martinak.

There are no other audiogram reports of record showin the Veteran to have hearing impairment worse than that reported at his VA audiology evaluation in may 2016.  

The Veteran's bilateral hearing loss disability has not been shown to be worse than Level IV in the right ear and no worse than Level VII in the left ear.  Those results fall within the schedular criteria for a 20 percent rating.  Therefore, the criteria for an initial rating in excess of 20 percent have not been met.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

Consideration has been given to assigning a staged rating.  However, at no time during the period in question has the disability warranted higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of hearing loss disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  In addition, the evidence does not show frequent hospitalization for bilateral hearing loss disability.  Further, the Veteran clearly stated that his hearing impairment impacted his ability to understand in-person conversations, engage in telephone conversations, or watch television or movies.  However, the Veteran reported that he was retired and there is no indication from the record that the Veteran's hearing impairment unreasonably impacts his ability to work beyond what the rating schedule contemplates.  Therefore, the Board has determined that referral of this case for extra-schedular rating consideration is not warranted.


ORDER

Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss disability is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


